Citation Nr: 0530634	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased rating for post phlebitis 
syndrome of the right leg, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for congestive heart 
failure, to include as secondary to the service-connected 
post phlebitis syndrome of the right leg.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to the service-connected post 
phlebitis syndrome of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO on May 26, 2005.  Regrettably, 
portions of the tape of the hearing are inaudible and an 
accurate transcription could not be obtained.  The veteran 
was informed of the technical difficulties and elected to 
have another hearing. 
Accordingly, this case must be remanded to the RO in order to 
schedule another hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a videoconference hearing, according to 
his October 2005 request for such a 
hearing, following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2005).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


